Citation Nr: 1338151	
Decision Date: 11/20/13    Archive Date: 12/06/13

DOCKET NO.  07-28 433	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disability, substitution or accrued benefits purposes.    

2.  Entitlement to service connection for a skin rash, substitution or accrued benefits purposes.

3.  Entitlement to service connection for sleep apnea, substitution or accrued benefits purposes.

4.  Entitlement to service connection for diabetes mellitus, substitution or accrued benefits purposes.

5.  Entitlement to service connection for a sinus disability, substitution or accrued benefits purposes.

6.  Entitlement to service connection for hypertension, substitution or accrued benefits purposes.


7.  Entitlement to service connection for residuals of a hernia, to include a scar, substitution or accrued benefits purposes.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran 

ATTORNEY FOR THE BOARD

Helena M. Walker, Counsel


INTRODUCTION

The Veteran served on active duty from July 1973 to March 1981 and from September 1990 to June 1991 with additional active duty for training and inactive duty training with the National Guard.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia, which denied the benefits sought on appeal.  Jurisdiction of the claims file is at the VA Philadelphia Pension Center.  

This is a certified substitution case.

In September 2010, the Veteran's claims were remanded for further development.  While the claims were in remand status, the Veteran died in October 2010.  The appellant filed a claim for Dependence and Indemnity Compensation (DIC) benefits in December 2010.  

In August 2010, the Director, Compensation and Pension Service, issued a Fast Letter (10-30) that provided guidance on processing claims involving substitution of parties.  The RO accepted the appellant's filing of VA Form 21-534 as a request to be substituted in the Veteran's case pending at the time of his death.  

In September 2012, the RO issued a letter indicating that the appellant was a "verified substitute claimant."  Moreover, the RO and/or Pension Center have continually identified the appellant as a substituted claimant in numerous documents following the September 2012 notice.  As such, these claims have been certified to the Board for adjudication based upon substitution of the appellant as the claimant.

The Board notes, however, that the claim of entitlement to service connection for aplastic anemia (for substitution or accrued benefits purposes) has not been certified to the Board.  The Statement of the Case (SOC) was issued in February 2013, but the appellant did not file a substantive appeal within the applicable time frame.  Thus, the certified appeals are as identified on the cover page of this remand.   

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

As noted in the August 2010 Fast Letter referenced above (10-30), substitution claims differ from accrued benefits claims, inasmuch as evidence can be added to the record following the Veteran's death in substitution claims.  In most accrued benefits cases, a decision is based on the evidence that is on file at the time of the Veteran's death.  

The claims were remanded in September 2010 for further development, including a request to schedule the Veteran for VA examinations.  The Veteran died in October 2010 prior to attending any VA examinations.  Nevertheless, the Board finds that opinions can be obtained as to the issues listed on the title page of this decision following a through records review by an appropriate VA examiner.  

Accordingly, the case is REMANDED for the following action:

1.  Forward the Veteran's claims file to an appropriate examiner for a records review and opinion as to the nature and etiology of any acquired psychiatric disorder the Veteran had prior to his death.  

If possible, the examiner should report a multi-axial diagnosis, identifying all psychiatric disorders present prior to the Veteran's death.  If PTSD is diagnosed, the examiner should identify the specific stressor(s) supporting the diagnosis.  Alternatively, the examiner should opine as to whether the Veteran may be diagnosed with PTSD that is due to reported experiences that are consistent with the places, types, and circumstances of the Veteran's service.

As to any psychiatric disability identified on examination, the VA examiner should express an opinion as to whether it is at least as likely as not (50 percent probability or more) that any such disability was incurred or aggravated as a result of the Veteran's military service.  Any opinion expressed must be accompanied by a complete rationale.

2.  Forward the Veteran's claims file to an appropriate examiner for a records review and opinion as to the nature and etiology of any hypertension, diabetes, skin rash, sleep apnea, sinus condition, and hernia residuals present prior to the Veteran's death.  The claims file, including any pertinent evidence in electronic format, must be thoroughly reviewed by the examiner in connection with the examination. 

If possible, the examiner should identify any pertinent pathology found and should diagnose any relevant disabilities present prior to the Veteran's death.  

As to any pertinent disability, the VA examiner should express an opinion as to whether it is at least as likely as not (a 50 percent probability or more) that any such disability had its onset in service, was aggravated by service, or is otherwise related to any incident of service.  The examiner should expressly discuss any service treatment records that document a relevant in-service injury or medical treatment.  

Any opinion expressed must be accompanied by a complete rationale.  

3.  After the development requested above has been completed, readjudicate the issues on appeal.  If any benefit sought on appeal remains denied, the appellant and her representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  Thereafter, the case should be returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


